Will Wright was indicted for burglary, and was convicted. His motion for a new trial was overruled, and he excepted. The grounds of the motion are, that the • verdict is contrary to law and unsupported by the evidence, -Jrtnd that it is contrary to the charge of the court to the^Pt'ect, that if the jury believed from the evidence that the defendant accounted for the possession of the ring in a manner excluding the idea that he stole it, they should not convict him. Counsel insists that not a word of evidence was produced to the jury to dispute the defendant’s statement that he found the ring in front of Dr. Gibbs’, and that Gibbs’ boy claimed the ring when found. At the trial Miss Hawkins testified that her mother’s house was broken open last year, by breaking a pane of glass in th’e stove-room window, and theu a nail was pushed up arid the window raised. She knew the window was fastened. Nobody saw the house entered. $1.55 in money and a gold ring worth two or three dollars were ipissed after the breaking. The money was hers, and t|ie ring was Ray Hawkins’s. The *81house was entered in the daytime. The ring was iu the house; she did not see it that morning, hut had seen it the evening before. The defendant was not far from the house that morning when they left home; he was sitting on the fence by the road. They left home soon in the morning, after they had fastened up the house. "When they went back the window was not up, but the nail was broken. Witness had not seen the money that morning. They saw this boy on the fence as they went o.ff. They recovered the ring, from her cousin Will Knox. One Maleom testified that he was present when Knox got from the defendant the ring referred to; did not remember just when it was, but it was after the time Mrs. Hawkins’ house was said to have been broken open ; did not know where he got the ring.
The defendant stated : “ That morning that Mr. Knox saw me I was going to Mrs. Lizzie Garrett’s after some powder and some flour, and I went across to Mr. Tom Gibbs, and he said that was his ring, and Mr. Knox saw me, and he told me that I had to give up that ring, pj^I I told him that I had found it down by the side of Be house, and he said I had to get the money and I Bd him that I did not know anything about it. Tbm. I went over to Mrs. Garrett’s and got the money. «He told me that if I did not get it up he would kill m*’
In rebuttal Maleom testified: I was present «hen Knox had this talk with the defendant. KnoáFtold him, if he would own it up it would be lighter.* him, and the boy owned it up. He gave Knox the ring and said he got it out of Mrs. Hawkins’ house. , He did not tell how he got in; Knox did not tell him that he would kill him. I would have heard it if it rhad occurred. I was in the back end of the store when tlfiis passed, and heard everything that occurred. He said that he got the ring out of the house.- He knew fro m what I had told him that the house had been brokein open, and I *82tóle! him it would be better if he would hi’ing up the things. I asked him if he didn’t break in, and he said yes. I then told him it would be better for him to-bring up the things. lie had stated that he had broken in before I told him it would be better for him to bring the money also. He brought the money back. I don’t remember how much there was of it. I don’t know whether the boy knew when we took him back there what we wanted with him, or not. The first thing that was said, we asked him if he didn’t break in that house,, and he said that he did. We then told him to bring up-the things he had stolen. He said that he had taken the ring and the money. I did not first tell him that a ring and some money had been stolen. I told him to-bring back the things. We did take him back by himself, but we did not tell him that this house had been robbed. I asked if he didn’t break in the house. He did not tell me what he broke in for, and I didn’t ask him; he just told what he took. That was after I told him it would be lighter on him. The first thing we did wMto ask him to own up about breaking in that house. I oBii’t know whether he became alarmed or not. I did. notwnow that he had broken in the house, but I knew thatfcie was close around. I told him the best thing-was » own up.
Tl*re is also a ground of alleged newly discovered, evidente* contained in the affidavit of Ellen Wright, “ who owoath says she knows Will Wright, and that heat the time rs deranged in mind and is a crazy lunatic, and that she! remembers that at the time the house of Mrs. Lou IT^wkins was broken open he was in one of' his crazy conditions and was not responsible for his actions.” The\ defendant’s counsel made affidavit that while he had solme information as to the insanity of the-defendant, he dlid not know until after the trial that he-could prove tlie insanity of the boy, Will, at the time *83tbe burglary was committed, and tbát be bad used due. diligence to obtain tbe said proof.
E. S. V. Briant, for plaintiff in error.
R. B. Russell, solicitor-general, by Harrison & Peeples, contra.